1 F.3d 1251NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
George N. LEWIS, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 93-3148.
United States Court of Appeals, Federal Circuit.
April 13, 1993.

MSPB
VACATED AND REMANDED.
ON MOTION
RADER, Circuit Judge.

ORDER

1
The Office of Personnel Management moves to vacate the final decision of the Merit Systems Protection Board and to remand this case to the Board, with instructions to remand to OPM for consideration on the merits or, in the alternative, for a 14-day extension of time to file its brief.  George N. Lewis does not oppose.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
The motion to vacate and remand is granted.